Title: General Orders, 8 May 1781
From: Washington, George
To: 


                        
                             Tuesday May 8th 1781
                            Parole
                            Countersigns.
                        As the badness of the weather prevented the inspection of the first brigades of Massachusett and Connecticut
                            yesterday they will be inspected on thursday—the second brigades of Massachusett and Connecticut on saturday—and the third
                            Massachusett and Stark’s brigades on Monday next; the time and manner of inspection to be the same as already pointed
                            out.
                        Colonel Hazen’s regiment to be held in readiness for Inspection on Tuesday 15th their returns to be the same
                            as directed for the other regiments.
                    